Allowable Subject Matter
Claims 1, 3, 4, 7-10, 12, 13, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1 and 10 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1 and 10 identify the uniquely distinct features "determining one or more content capture devices are proximate to a location specified by one or more mobile device profile preferences associated with the mobile device and are subscribed to a content capturing network; forwarding content capture instructions to the one or more content capture devices, wherein the content capture instructions instruct the one or more content capture devices on how to capture content in accordance with the one or more mobile device profile preferences associated with the mobile device; capturing content, via the one or more content capture devices, based on the one or more mobile device profile preferences, wherein the mobile device profile preferences comprise one or more of a quantity and a length of one or more of images and video content to capture”.
It is noted that the closest prior art, Fan (US Patent Pub. # 2013/0093897) relates generally to personal content and more specifically to managing a camera network.  Pinel (US Patent Pub. # 2020/0036885) relates generally to a life-logging system and, more particularly, to a life-logging system which presents a third-person perspective of the target individual.  Fan or Pinel do not specifically teach determining one or more content capture devices are proximate to a location specified by one or more mobile device profile preferences associated with the mobile device and are subscribed to a content capturing network; forwarding content capture instructions to the one or more 
As to dependent claims 3, 4, 7-9, 12, 13, and 16-18, these claims depend on allowable independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26962/24/2022